Title: From Thomas Jefferson to the Speaker of the House of Representatives, 1 March 1793
From: Jefferson, Thomas
To: House of Representatives



Sir
Philadelphia Mar. 1. 1793.

Having received information, on the first Wednesday of February, from the Vice-President of the US. that the list of Votes of the state of Kentuckey for President and Vice-President was not then received at the seat of government, I immediately, according to the injunctions of the law, dispatched to the district judge of that state a special messenger, to desire the list of votes lodged in his custody. The messenger returned yesterday. The expence incurred has been 150. Doll. as may be seen by the inclosed vouchers. No particular fund having been provided for this demand, I take the liberty of laying it before the house of representatives and have the honor to be with the most perfect respect, Sir, Your most obedt. & most humble servt

Th: Jefferson

